Mr. PRESIDING JUSTICE GEORGE J. MORAN delivered the opinion of the court: This action was brought by the plaintiff, Genevieve Veach, against the defendants, Vernon Everett Veach, and Marge Veach, his wife. Plaintiff claimed that she and her husband Everett Vernon Veach, since deceased, had loaned the defendants the sum of $3,000 which they refused to repay. The case was tried to the court without a jury. The trial court entered a judgment in favor of the plaintiff and against the defendants. Defendants appeal. The defendant, Vernon Everett Veach, acknowledged receiving the money but claimed it was a gift. He testified that he assumed it was a gift. His wife, the co-defendant, did not testify. Plaintiff testified the money was advanced to the defendant, Vernon Everett Veach, as a loan which he promised to repay. However, there was no testimony in the record that the money was loaned to the co-defendant, Marge Veach. We find that there was an evidentiary basis for the judgment against Vernon Everett Veach, but not against Marge Veach. Accordingly, we affirm the judgment of the Circuit Court of Franklin County against Vernon Everett Veach and reverse the judgment against Marge Veach. Affirmed in part, reversed in part. EBERSPACHER and CREBS, JJ., concur.